DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 05/22/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 103 rejections of claims 102-108, 117-118, and 121 over Han and Scavone have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				96, 100-109, 111-113, 117-123
Withdrawn claims: 				114-116
Previously cancelled claims: 		1-95, 97-99, 110
Newly cancelled claims:			102-108, 117-118, 121
Amended claims: 				96, 122
New claims: 					None
Claims currently under consideration:	96, 100-101, 109, 111-113, 119-120, 122-123
Currently rejected claims:	96, 100-101, 109, 111-113, 119-120, 122-123
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 96, 100-101, 109, 111-113, 119-120, 122-123 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2013/0309386; cited by applicant) in view of Scavone (U.S. Statutory Invention Registration No. US H2091H; previously cited).

Regarding claim 96, Han teaches a delayed-gelling ([0044]), inhibited starch ([0004]) having a sedimentation volume ([0097]) and inherently having a percent solubles value, wherein the starch is not pregelatinized ([0004]), not hydroxypropylated, not acetylated, not carboxymethylated, not hydroxyethylated, is not phosphate, not succinated, not crosslinked with phosphate, not cross-linked with adipate, not cross-linked with epichlorohydrin, and not cross-linked with acrolein (corresponding to chemically modified) ([0003]).  Han also teaches tapioca starch ([0010]) which has an amylose content of 19% according to Applicant’s disclosure (Specification, [0003]); Han thus teaches an inhibited starch having an amylose content within the claimed range.  Han also discloses that the starch is cooked in pH 6.5 phosphate buffer ([0097]) containing 1% NaCl at 5% starch solids ([0116]) for 20 minutes at 95°C ([0121]), and then is allowed to sit at 25°C (corresponding to room temperature) without any shaking ([0122]).  Han does not teach the starch to have a gel time of at least 4 hours and no more than 24 hours after being cooked.  However, Han discloses that the inhibited starch displays excellent tolerance to heat, shear, and extremes of pH and that the viscosity on cooking initializes at a later time than the non-inhibited form of the same starch ([0067]).  This teaching suggests that that the gelation time would be expected to be relatively long.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such gelation properties do not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.  Han also discloses that the non-chemically modified starches are intended to be replacements for chemically modified starches ([0003]) in oven-prepared, microwavable, and battered fried foods ([0069], [0071]) and that the maximum sedimentation volume of the starch is 40 mL/g ([0097]), but does not teach a point in a plot of percent solubles vs. sedimentation volume falls within the claimed polygon. 
However, Scavone teaches a starch-based surface coating for French fries which are initially par-fried and finished in the oven (Abstract).  The starch used in the coating can be a chemically-modified tapioca starch (column 5, lines 26-27) with a maximum percent soluble (corresponding to water solubility index) of 30% (column 5, lines 7-9), which overlaps the claimed range. 
It would have been obvious for a person of ordinary skill in the art to have modified the inhibited tapioca starch of Han to have a percent soluble value within the range disclosed by Scavone.  Since Han teaches that the inhibited starch is intended as a replacement for chemically-modified foods in oven-prepared, microwavable, and battered fried foods, a skilled practitioner would be motivated to consult an additional reference such as Scavone in order to determine a suitable food in which chemically-modified tapioca starch can be used.  In consulting Scavone, the practitioner would find chemically-modified tapioca starch having a maximum percent soluble value of 30% while Han disclosed that the starch has a maximum sedimentation volume of 40 mL/g ([0097]).  Therefore, the combination of prior art teaches points overlapping the polygon defined by the points (19.1 mL/g, 14.1%), (18.1 mL/g, 17.3%), (33.2 mL/g, 26.9%) and (35.7 mL/g, 21.1%) and the selection of a point within the claimed polygon renders the claim obvious.
Regarding claim 100, Han teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g ([0097]).
Regarding claim 101, Scavone teaches the starch to have a maximum percent soluble value of 30% (column 5, lines 7-9), which overlaps the claimed range.
Regarding claim 109, Han teaches the invention as disclosed above in claim 96, including a yellowness index of 14.8 (page 7, Table 2).  Although Han does not teach the starch to have a yellowness index of 3-10, it does teach that a desolventization step with steam produced less color in the starch than not using steam ([0063]; [0101]) and that the starch may be washed with water and dried to further improve color ([0066]).  Since claim 109 does not require a particular method of producing an inhibited starch, a skilled practitioner practicing the method of Han would have produced an inhibited starch with a yellowness index of less than 14.8 by using a lower temperature during desolventization, using steam during desolventization, and/or washing and drying the starch, which renders the claim obvious.
Regarding claim 111, Han teaches the invention as disclosed above in claim 96, including that the starch is not chemically-modified ([0003]) and is prepared without the use of hazardous chemicals ([0022]).  Scavone exemplifies oxidized starch as chemically-modified starch (column 5, lines 27-28); therefore, the prior art teaches the starch is not oxidized with peroxide or hypochlorite, rendering the claim obvious.
Regarding claim 112, Han teaches the invention as disclosed above in claim 96 and does not teach the starch to be dextrinized.  Consequently, the inhibited starch of Han substantially lacks 1, 2 and 1, 3-branching.
Regarding claim 113, Han teaches the invention as disclosed above in claim 96, including starch having a viscosity of up to 1000 cP in an RVA test, wherein the RVA test is performed by dispersing the starch at 5% solids ([0095]) in a pH of 6.5 phosphate buffer at a stir rate of 160 rpm, and running the analysis in a Rapid Visco Analyzer from an initial temperature of 50°C, ramping up linearly to 90°C over 3 minutes, then holding at 95°C for 20 minutes, then ramping down linearly to 50°C over 3 minutes, then holding at 50°C for 9 minutes, after which time the viscosity is measured (Figure 1; [0097]).  Han does not state that the phosphate buffer comprises 1% NaCl, but it does teach cooking the starch in a 1% NaCl solution ([0116]). Therefore, a skilled practitioner would readily understand that measuring the viscosity of starch in an RVA test could be achieved by using a 1.0% NaCl solution to cook the starch prior the RVA analysis.
Regarding claim 119, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble value of 30% (Scavone, column 5, lines 7-9), which overlap the claimed ranges.
Regarding claim 120, Han teaches the invention as disclosed above in claim 96, including starch having a viscosity of up to 1000 cP in an RVA test, wherein the RVA test is performed by dispersing the starch at 5% solids ([0095]) in a pH of 6.5 phosphate buffer at a stir rate of 160 rpm, and running the analysis in a Rapid Visco Analyzer from an initial temperature of 50°C, ramping up linearly to 90°C over 3 minutes, then holding at 95°C for 20 minutes, then ramping down linearly to 50°C over 3 minutes, then holding at 50°C for 9 minutes, after which time the viscosity is measured (Figure 1; [0097]).  Han does not state that the phosphate buffer comprises 1% NaCl, but it does teach cooking the starch in a 1% NaCl solution ([0116]). Therefore, a skilled practitioner would readily understand that measuring the viscosity of starch in an RVA test could be achieved by using a 1.0% NaCl solution to cook the starch prior the RVA analysis.
Regarding claim 122, Han teaches a delayed-gelling ([0044]), inhibited starch ([0004]) having a sedimentation volume ([0097]) and inherently having a percent solubles value, wherein the starch is not pregelatinized ([0004]), not hydroxypropylated, not acetylated, not carboxymethylated, not hydroxyethylated, is not phosphate, not succinated, not crosslinked with phosphate, not cross-linked with adipate, not cross-linked with epichlorohydrin, and not cross-linked with acrolein (corresponding to chemically modified) ([0003]).  Han also teaches tapioca starch ([0010]) which has an amylose content of 19% according to Applicant’s disclosure (Specification, [0003]); Han thus teaches an inhibited starch having an amylose content within the claimed range.  Han also teaches the starch is cooked in pH 6.5 phosphate buffer ([0097]) containing 1% NaCl at 5% starch solids ([0116]) for 20 minutes at 95°C ([0121]), then being allowed to sit at 25°C (corresponding to room temperature) without any shaking ([0122]).  Han does not teach the starch to have a gel time of at least 4 hours and no more than 24 hours after being cooked.  However, Han discloses that the inhibited starch displays excellent tolerance to heat, shear, and extremes of pH and that the viscosity on cooking initializes at a later time than the non-inhibited form of the same starch ([0067]).  This teaching suggests that that the gelation time would be expected to be relatively long.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such gelation properties do not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.  Han also discloses the starch having a viscosity of up to1000 cP in an RVA test, wherein the RVA test is performed by dispersing the starch at 5% solids ([0095]) in a pH of 6.5 phosphate buffer at a stir rate of 160 rpm, and running the analysis in a Rapid Visco Analyzer from an initial temperature of 50°C, ramping up linearly to 90°C over 3 minutes, then holding at 95°C for 20 minutes, then ramping down linearly to 50°C over 3 minutes, then holding at 50°C for 9 minutes, after which time the viscosity is measured (Figure 1; [0097]).  Han does not state that the phosphate buffer comprises 1% NaCl, but it does teach cooking the starch in a 1% NaCl solution ([0116]). Therefore, a skilled practitioner would readily understand that measuring the viscosity of starch in an RVA test could be achieved by using a 1.0% NaCl solution to cook the starch prior the RVA analysis.  It also discloses that the non-chemically modified starches are intended to be replacements for chemically modified starches ([0003]) in oven-prepared, microwavable, and battered fried foods ([0069], [0071]) and that the maximum sedimentation volume of the starch is 40 mL/g ([0097]), but does not teach a point in a plot of percent solubles vs. sedimentation volume falls within the claimed polygon. 
However, Scavone teaches a starch-based surface coating for French fries which are initially par-fried and finished in the oven (Abstract).  The starch used in the coating can be a chemically-modified tapioca starch (column 5, lines 26-27) with a maximum percent soluble (corresponding to water solubility index) of 30% (column 5, lines 7-9), which overlaps the claimed range. 
It would have been obvious for a person of ordinary skill in the art to have modified the inhibited tapioca starch of Han to have a percent soluble value within the range disclosed by Scavone.  Since Han teaches that the inhibited starch is intended as a replacement for chemically-modified foods in oven-prepared, microwavable, and battered fried foods, a skilled practitioner would be motivated to consult an additional reference such as Scavone in order to determine a suitable food in which chemically-modified tapioca starch can be used.  In consulting Scavone, the practitioner would find chemically-modified tapioca starch having a maximum percent soluble value of 30% while Han disclosed that the starch has a maximum sedimentation volume of 40 mL/g.  Therefore, the combination of prior art teaches points overlapping a polygon defined by the points (19.1 mL/g, 14.1%), (18.1 mL/g, 17.3%), (33.2 mL/g, 26.9%) and (35.7 mL/g, 21.1%), wherein the selection of a point within the claimed polygon renders the claim obvious.
Regarding claim 123, Han teaches the invention as disclosed above in claim 96, including the starch is a tapioca starch ([0010]) which has an amylose content of 19% according to Applicant’s disclosure (Specification, [0003]); Han thus teaches an inhibited starch having an amylose content within the claimed range.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 96, 97, 100-109, and 111-122 over Han and Scavone: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the present inventors found that by inhibiting non-waxy tapioca starches to produce starches with given sedimentation volumes and given amounts of solubles, the gel time of such starches can be delayed to 4-24 hours, without various chemical modifications.  Applicant pointed to the examples on pages 21-35 as demonstrating the claimed starches which reach full firmness only on the day after cook, unlike comparative starches.  Applicant stated that the claimed tapioca starches can provide desirable soft gels with a delayed gel time that provides a longer process time window (Applicant’s Remarks, section 2a on pages 6-7). 
However, it is noted that [0096] of the present specification evaluates the textural attributes of the example starches after the starches were cooked at 6% solids in 1% NaCl solution, without any mention of the pH, a phosphate buffer, cooking time, cooking temperature, or resting temperature.  Furthermore, the methods described in the examples on pages 21-35 do not exemplify the claimed gel time of 4-24 hours under the conditions recited in amended claim 96 (e.g., the samples are refrigerated overnight after cooking [0096] instead of sitting undisturbed at 25°C as claimed). Therefore, the independent claims are not commensurate in scope with the specification or Applicant’s assertions.
Applicant argued that Han discloses non-chemically inhibited starches, but does not suggest that they can be made with delayed gelling properties.  Applicant stated that the Examples of Han focus on waxy starches having low amylose content and that [0044] of Han does not disclose that its starches have delayed gelling performance, but simply defines various levels of inhibition, especially with respect to their properties upon heating.  Applicant stated that Han also describes shear stability of its starches, but this disclosure also does not refer to delayed gelling (Applicant’s Remarks, section 2b on pages 7-8).
However, [0044] of Han teaches inhibited starches “will resist swelling” or “will swell to a limited extent and show a continuing rise in viscosity” depending on their degree of inhibition, as characterized by their viscosity when cooked in the disclosed conditions.  The phrases “will resist swelling” and “will swell to a limited extent and show a continuing rise in viscosity” correlate to the claimed “delayed-gelling” feature as inhibited starches, by nature, resist gelling to various degrees.  In response to the examples of Han focusing on waxy starches, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)”.  MPEP 2123.II.  Therefore, even though Han does not focus on non-waxy tapioca starches in its examples, it teaches non-waxy tapioca starch as being suitable for its invention ([0045]).
Applicant argued that Scavone discloses use of starches having as low of a water solubility as practical such as less than about 20% and more preferably less than about 15%.  Applicant also argued that Scavone prefers the use of high amylose starches and chemically-modified starches.  Applicant stated that Scavone does not exemplify a tapioca starch (Applicant’s Remarks, section 2c on pages 8-11).  Applicant then stated that there would be no reason to arrive at a delayed-gelling non-waxy tapioca starch with high solubles based on the disclosures of Han and Scavone.  Applicant argued that, from the disclosure of Scavone, a skilled practitioner would have understood that high amylose (i.e., at least 30%) starches and chemically-modified starches are preferred.  Applicant also argued that, other than mentioning tapioca out of the multitude of starch sources described, neither reference provides any motivation to select tapioca.  Applicant stated that a person of ordinary skill would have also understood from Scavone that minimizing the solubles content to an amount below 10% would have been desirable (Applicant’s Remarks, section 2d on pages 11-12).
However, in addition to the maximum water soluble values of 20% and 15%, Scavone also teaches a maximum water soluble value of 30% (column 5, lines 7-11), wherein all the disclosed ranges overlap the claimed range, rendering it obvious.  In response to Scavone not exemplifying tapioca starch and preferring high amylose starches and chemically-modified starches, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)”.  MPEP 2123.II.  Therefore, even though Han does not focus on tapioca starches in its examples and states a preference for high amylose starches and chemically-modified starches, it teaches tapioca starch as being suitable for its invention (column 5, lines 26-27).  Furthermore, since Han teaches that its inhibited starch is intended as a replacement for chemically-modified foods in oven-prepared, microwavable, and battered fried foods, the starch of Han is a suitable replacement for the chemically-modified tapioca starch disclosed in Scavone, as described above in the rejection of claim 96, thereby providing the motivation to combine the references.  In response to there being no motivation to select tapioca starch from the list of numerous starches, the starches disclosed in the prior art, including tapioca starch, are well-known and commonly used in the food industry.  This assertion is supported by [0003] of the present specification in which Applicant states that tapioca starch is “commonly used as a thickener in puddings, yogurts, fruit fillings, and other foods in which a soft-textured gel is desired”.  Therefore, a skilled practitioner would readily recognize that tapioca starch is a suitable starch to for use in the yogurt, fruit fillings, and pudding disclosed in Han ([0071]) and the selection of tapioca starch would render the claims obvious.
Applicant stated that the claimed starch has the desirable soft gel texture of conventional tapioca starches, but with markedly increased gel time, which is a feature not suggested in the cited references.  Applicant stated that Scavone describes a lower degree of solubles but that the present inventors have unexpectedly determined that the claimed starches enjoy significant advantages due to the intermediate amount of solubles.  Applicant stated that the examples in the specification of the claimed starches did not reach their ultimate firmness immediately and substantially increased their firmness overnight, Applicant also stated that the claimed starches were shown to provide desirable qualities in foods such as yogurt wherein the yogurt materials were incubated at 43°C for 3-4 hours and pumped at room temperature into containers, simplifying processing.  Applicant stated that these unexpected benefits of the claimed starches demonstrates inventiveness over the broad teachings of the cited references (Applicant’s Remarks, first section 2e on pages 12-15).
However, as discussed above, the phrases “will resist swelling” and “will swell to a limited extent and show a continuing rise in viscosity” correlate to the claimed “delayed-gelling” feature as inhibited starches, by nature, are formulated to resist gelling to various degrees.  Also, the claimed gelation time only applies to starch that is cooked in pH 6.5 phosphate buffer containing 1% NaCl at 5% starch solids for 20 minutes at 95°C and is then allowed to sit undisturbed at 25°C as recited by amended claim 96 while [0096] of the present specification evaluates the length of gel time of the example starches after the starches were cooked at 6% solids in 1% NaCl solution, without any mention of the pH, a phosphate buffer, cooking time, cooking temperature, or resting temperature.  Furthermore, the methods described in the examples on pages 21-35 do not exemplify the claimed gel time of 4-24 hours under the conditions recited in amended claim 96 (e.g., the samples are refrigerated overnight after cooking [0096] instead of sitting undisturbed at 25°C as claimed).  Therefore, the independent claims are not commensurate in scope with the specification or Applicant’s assertions.  In reference to the yogurt composition comprising the claimed starch, the starches of Han have a lower viscosity when at a higher temperature and the viscosity increases as the temperature decreases (Fig. 1, 3, 7-11), which is the same behavior displayed in the claimed starches (Specification, Fig. 2); therefore, it is presumable that the starches disclosed in Han are capable of showing the same behavior as the claimed starch when processed in yogurt under the same conditions, especially in light of the claimed starch not being required to have any particular viscosity when in the yogurt.
Applicant then argued that the Office’s responses do not demonstrate unpatentability as the Office set out the rejection in largely the same terms as in the previous Office Action.  Applicant amended claim 96 to include limitations of claim 108 to require the gel time limitation (Applicant’s Remarks, second section 2e and part (i) on pages 15-16).
However, as noted above, the gelation time recited by amended claim 96 only applies to starch that is cooked in pH 6.5 phosphate buffer containing 1% NaCl at 5% starch solids for 20 minutes at 95°C and is then allowed to sit undisturbed at 25°C while [0096] of the present specification evaluates the length of gel time of the example starches after the starches were cooked at 6% solids in 1% NaCl solution, without any mention of the pH, a phosphate buffer, cooking time, cooking temperature, or resting temperature.  Furthermore, the methods described in the examples on pages 21-35 do not exemplify the claimed gel time of 4-24 hours as they do not state a gel time for the experimental starches, especially under the conditions recited in amended claim 96 (e.g., the samples are refrigerated overnight after cooking [0096] instead of sitting undisturbed at 25°C as claimed).  Therefore, the independent claims are not commensurate in scope with the specification or Applicant’s assertions.
Applicant then argued that the degree of inhibition is not synonymous with gel time as the degree of inhibition is the degree to which a starch will resist swelling and is measured by cooking a starch and then allowing it to sediment, wherein the measurement says nothing about gel formation or the speed thereof.  Applicant stated that there is no evidence in the prior art references or otherwise relied upon by the Office to show how degree of inhibition and gel time are related.  Applicant stated that the data provided in the specification demonstrates that starches of roughly equivalent sedimentation volumes have drastically different gel time and performance and pointed to Comparative starch A and inventive starch 1 as both having sedimentation volumes of 20 mL/g but very different gel performance as Comparative starch A started with a high firmness on the day of cook that remained about the same the next day while invention starch 1 had a low firmness on the day of cook that increased by the next day.  Applicant stated that claim 96 now recites a particular polygon of SV/solubles values that distinguishes the claimed starch from the comparative starches and provides for the desired delayed gelling performance (Applicant’s Remarks, section (ii) on pages 16-17).
However, in response to the assertion that there is no evidence in the prior art or otherwise that is relied upon by the Office to show how degree of inhibition and gel time are related, Examiner points out that Han teaches that (A) a substantially completely inhibited starch “will resist swelling”; and (B) a highly inhibited starch “will swell to a limited extent and show a continuing rise in viscosity” ([0044]) as stated above and in the previous Office Action.  These disclosures mean that the gel time of the starch increases as the degree of inhibition increases so that the gel time of the starch is dependent on the degree of inhibition; therefore, the Examiner has shown and relied on evidence in the prior art that demonstrates how the degree of inhibition and gel time are related while not being synonymous with one another.  In response to the assertion that the data provided in the specification demonstrates that starches of roughly equivalent sedimentation volumes have drastically different gel time and performance and that presently amended claim 96 now recites a particular polygon of SV/solubles values that distinguishes the claimed starch from the comparative starches and provides for the desired delayed gelling performance, the combination of Han and Scavone teaches points overlapping the defined polygon as stated in the rejection of claim 96 above, wherein the selection of a point within the claimed polygon renders the claim obvious. 
Applicant argued that the Office ignores the relationship between sedimentation volume and solubles and the effect of this relationship on gel time as found by the inventor.  Applicant stated that the Office states that it would have been obvious to provide a non-waxy tapioca starch with a point corresponding to the polygon recited by amended claim 96 since Scavone teaches a broad range of amounts of solubles and Han teaches a broad range of sedimentation volumes and possible starches, despite the fact that the present specification demonstrates such starches to be slow-gelling in comparison to starches of equivalent sedimentation volume and lower amounts of solubles.  Applicant pointed to FIG. 3 of the present specification as showing that the experimental starches having the  sedimentation volume and percent solubles within the claimed polygon distinguishes them from the comparative starches which have relatively lower percent solubles.  Applicant added that the improved gel time performance of the claimed starches is not suggested by the teachings of Han and Scavone (Applicant’s Remarks, section (iii) on pages 17-19).  Applicant stated that the disclosures of Han and Scavone do not render the claims obvious as stated by the Office (Applicant’s Remarks, page 21, paragraph 2).
However, the combination of Han and Scavone teaches points overlapping the defined polygon as stated in the rejection of claim 96 and the responses above, wherein the selection of a point within the claimed polygon renders the claims obvious.  Since the combination of prior art references teaches the same sedimentation volume and percent solubles as claimed and instantly disclosed, the starches of the prior art references would necessarily have the claimed improved gel time performance.  It is noted that the starches of the prior art are capable of comprising the claimed improved gel time performance as a function of sedimentation volume and percent solubles, as claimed and as disclosed.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Therefore, even if the prior art does not expressly disclose the effect that sedimentation volume and percent solubles have on gel time performance, the invention of the prior art would inherently possess this feature since it has sedimentation volume and percent solubles within the claimed polygon.  In response to the assertion that Han teaches a broad range of starches and sedimentation volumes and Scavone teaches a broad range of percent solubles, previous versions of the present claims and the present specification recite a range of starches and ranges of sedimentation volumes and percent solubles with the same breadth as the prior art (e.g., [0048] of the present specification states that any starch feedstocks can be used; [0005] of the present specification states that sedimentation volume is in the range of 10-50 mL/g and the percent solubles is in the range of 10-40%), which suggests that different starches spanning a broader range of sedimentation volumes and percent solubles than are included in the claimed polygon recited in amended claim 96 will have the same improved gel time performance indicated by the Applicant.   It is also noted that Applicant admits that a person of ordinary skill in the art “will select a desired range of sedimentation volumes for a particular end use for the delayed-gelling, inhibited starches described herein” ([0026] of present specification), which indicates that is within the ambit of a skilled practitioner to determine a suitable sedimentation volume, even if that suitable sedimentation volume lies outside of the claimed polygon.  In response to the assertion that FIG. 3 of the present specification shows that the experimental starches having the sedimentation volume and percent solubles within the claimed polygon distinguishes them from the comparative starches which have relatively lower percent solubles, it is noted that FIG. 3 is merely a graph showing sedimentation volume and percent solubles of experimental and comparative starches and does not demonstrate the relationship of these two features on gel time as [0095] of the present specification merely states that “[s]edimentation volumes and % solubles for a variety of tapioca starches of the disclosure were measured” without giving any indication of the gel time of the experimental starches in the figure.  Furthermore, the methods described in the examples on pages 21-35 do not exemplify the claimed gel time of 4-24 hours under the conditions recited in amended claim 96 (e.g., the samples are refrigerated overnight after cooking [0096] instead of sitting undisturbed at 25°C as claimed and there is no mention of the pH, a phosphate buffer, cooking time, cooking temperature, or resting temperature in [0096]).  As such, the claimed correlation of sedimentation volume and percent solubles with gel time as presently claimed is not demonstrated by the present specification or Applicant’s assertions.  
Applicant then stated that the claimed starches have relatively higher solubles than the conventional starches tested and that the claims now highlight this fact, which was allegedly mischaracterized in the previous Office Action.  Applicant argued that Scavone teaches that lower percent solubles in the starch is better even though it discloses an upper limit of 30% and that the phrases “resist swelling” and “will swell to a limited extent and show a continuing rise in viscosity” in Han indicate an inhibited starch, but in no way indicate a “delayed gelling” feature.  Applicant stated that the claims were amended to recite a gel time limitation and particular combinations of sedimentation volume and percent solubles so that the claims are commensurate in scope with the data shown in the specification.  Applicant argued that the viscosity data of Han being compared to the viscosity data of the present application simply demonstrates that the starches are inhibited, but say nothing about the speed of gelling (Applicant’s Remarks, section (iv) on pages 19-21).
However, Examiner points out that, even if Scavone discloses that a lower percent solubles in the starch is better as is alleged by Applicant, its explicit teaching of a range of percent solubles that extends up to 30% means that Scavone considers this disclosed range to be suitable for its invention.  Since the range disclosed in Scavone overlaps the claimed content, a selection of a value within the overlapping range renders the claimed invention obvious.  Also, although the previous Office Action may have mischaracterized the claimed starches as having a low amount of solubles instead of an intermediate amount of solubles, the replies to Applicant’s arguments in the previous Office Action are still applicable.  In response to the assertion that the phrases “will resist swelling” and “will swell to a limited extent and show a continuing rise in viscosity” in Han do not indicate the claimed “delayed gelling” feature, these phrases correlate to the claimed “delayed-gelling” feature as inhibited starches, by nature, are formulated to resist gelling to various degrees as previously discussed.  Also, the claimed gelation time only applies to starch that is cooked in pH 6.5 phosphate buffer containing 1% NaCl at 5% starch solids for 20 minutes at 95°C and is then allowed to sit undisturbed at 25°C as recited by amended claim 96 while [0096] of the present specification evaluates the length of gel time of the example starches after the starches were cooked at 6% solids in 1% NaCl solution, without any mention of the pH, a phosphate buffer, cooking time, cooking temperature, or resting temperature.  Furthermore, the methods described in the examples on pages 21-35 do not exemplify the claimed gel time of 4-24 hours under the conditions recited in amended claim 96 (e.g., the samples are refrigerated overnight after cooking [0096] instead of sitting undisturbed at 25°C as claimed).  Therefore, the independent claims are not commensurate in scope with the specification or Applicant’s assertions.  Since the prior art has been shown to teach all features of the present claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims stand as written herein. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791